Citation Nr: 0903183	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service connection is in effect for cold injuries to feet 
and hands, gun shot wound residuals and hemorrhoids; the 
combined disability evaluation of his service connected 
disabilities is 90 percent.

2.  The veteran's service connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to secure or maintain 
substantially gainful employment because of his service 
connected disabilities.  The RO denied his claim in February 
2002.  


The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Service connection is in effect for cold injuries to feet and 
hands, gun shot wound residuals and hemorrhoids.  The 
veteran's combined disability evaluation is 90 percent.  As 
such, the veteran meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In this case, the evidence shows that the veteran is not 
working and meets the schedular criteria for a consideration 
of a TDIU rating.  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non- service connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service 
connected disability. Id.  

Private medical records from Dr. J.M. from 1997 to 1999 show 
treatment for a number of conditions, including degenerative 
joint disease of the right thumb, diabetes and residuals of 
strokes.  There is no suggestion of an effect of the 
veteran's service connected disabilities on the veteran's 
employability in these records, although it is noted that the 
strokes the veteran suffered appeared severe in their 
effects. 

VA treatment records from December 1999 to July 2000 show the 
veteran was undergoing therapy for residuals of his strokes.  
There is nothing in these records that would indicate that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service connected disabilities.  

The veteran underwent a series of VA examinations in August 
2000, including orthopedic, anal and rectum, dermatology and 
spinal/neurological examinations.  The examiners noted that 
the veteran suffered three strokes between July and August 
1999, which resulted in right side hemiparesis of the upper 
and lower extremities.  The veteran's wife indicated that the 
veteran had not ambulated since his last stroke.  The 
veteran's wife also indicated that the veteran was fully 
functional prior to his stroke and had full use of his upper 
and lower extremities.  Cold injuries made his feet sensitive 
and limited the distance the veteran was able to walk at any 
given time.  The orthopedic examiner diagnosed multiple 
cerebrovascular accidents with secondary right hemiparesis.  
The examiner also diagnosed multiple shrapnel wounds of the 
bilateral lower extremities and right upper extremity with no 
significant loss of function due to those injuries.  The anal 
and rectum examiner found no external hemorrhoids or anal 
fissure, no signs of anemia.  There was no evidence of 
internal hemorrhoids or bleeding.  

The dermatology examiner noted that the veteran's wife 
reported that before the stroke the veteran was unable to 
stand straight, could not walk more than 15 minutes and had 
back aches.  The examiner found the veteran's scars were not 
painful to touch and not interfering with the range of motion 
of the thigh.  There was also a scar on the right posterior 
arm, which was not painful to touch and not interfering with 
motion of the arm.  There was no evidence of scarring of the 
cervical region or chest.  The examiner also noted cold 
injury to the veteran's feet with residual change in color 
and temperature, tinea pedia and onychomycosis.  The 
neurological examiner diagnosed peripheral neuropathy on both 
lower extremities, right more than left; bilateral frozen 
feet, peripheral neuropathy mostly on feet and some on hands; 
and status post cerebrovascular accident times three with 
residual right hemiparesis and aphasia.  The patient was 
wheelchair bound.  

An October 2003 letter from a private physician indicated 
that the veteran's service connected disabilities forced the 
veteran into an inactive, sedate lifestyle which could have 
initiated the stroke he suffered in 1999.  The physician also 
stated that after retiring in 1986, the veteran was unable to 
work even part time because of complications resulting from 
his war injuries.  No data or rationale was provided.  The 
Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

An October 2006 VA muscles and scars examiner noted that the 
veteran had been unable to ambulate or use his right arm 
since his stroke in 1999.  The veteran reported he had no 
shrapnel to his hands, elbows, shoulders, feet, arms or neck 
and no complaints regarding his hands, elbows, shoulder, 
feet, arms or neck.  He reported no pain from the scar where 
he took shrapnel in his chest and legs and no current 
disability from his scars.  Upon physical examination the 
examiner found no evidence of loss of function or motion as a 
result of the scars.  There was no evidence of skin breakdown 
or induration as a result of the scars, with normal sensation 
on the left and unable to assess the right because of the 
veteran's stroke.  The veteran displayed decreased motion of 
the leg and decreased strength in his left leg which appeared 
to be from general deconditioning.  His right leg had minimal 
active use because of his stroke.  The examiner diagnosed the 
83-year-old veteran with shell fragment wounds to the left 
thorax and right and left upper thighs with no functional 
impairments at the time related to any of his scars or 
shrapnel wounds and no impact on his ability to perform 
sedentary or physical work.  The examiner opined that clearly 
the veteran's stroke had significant impact on his ability to 
perform sedentary and physical work.   

An October 2006 VA neurosensory examiner noted that the 
veteran had difficulty communicating because of his stroke.  
The veteran reported a history of multiple shrapnel injuries 
on the upper and lower extremities on the arms, legs and 
thighs in service and history of cold injury.  In addition, 
he has a history of stroke, with right hemiparesis.  The 
veteran had fixed neurological deficit, fixed right 
hemiparesis and was wheelchair bound.  The examiner diagnosed 
the veteran with peripheral neuropathy of both upper and 
lower extremities most likely secondary to residuals of cold 
injury in the service.  The examiner also diagnosed status 
post left hemispheric stroke in the left middle cerebral 
artery distribution with dense right hemiplegia and aphasia.  
The examiner opined that because of the veteran's current 
stroke, persistent neurological fixed deficit on the right 
side, hemiplegia and aphasia, he is not employable.  The 
examiner also opined that the stroke was not caused by the 
veteran's cold injury residuals.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The veteran indicated in his Substantive Appeal that he 
retired from working for Essex County, New Jersey in 1986, 
but did not indicate that his service connected disabilities 
were the cause of his retirement.  The Board is not refuting 
the veteran's noted physical limitations, as reflected in 
various medical evidence of record, particularly the very 
debilitating residuals of his strokes.  In the instant case 
the question of whether the veteran's service connected 
disabilities alone -- without considering the effects of the 
non-service-connected disabilities -- render him unemployable 
is paramount.

A private physician has indicated that the veteran's service 
connected disabilities forced the veteran into an inactive, 
sedate lifestyle which could have initiated the stroke he 
suffered in 1999.  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical 
opinions expressed in terms of "may" also imply "may" or "may 
not," and are too speculative to establish a plausible claim 
by themselves.  A statement that something "could have 
initiated the stroke he suffered" is speculative at best.  
Such a statement is too vague and speculative to warrant any 
probative weight.  However, the Board need not comment 
further on this evidence as a claim for service connection 
for residuals of a stroke claimed as due to an inactive 
lifestyle due to service connected shell fragment wounds and 
cold injuries was denied by the Regional Office in April 2008 
and has not been appealed.  That issue is not before the 
Board and the residuals of the veteran's stroke is currently 
a non-service connected disability.  

The October 2003 private physician also stated that after 
retiring in 1986, the veteran was unable to work even part 
time because of complications resulting from his war 
injuries.  No data or rationale was provided and the Board 
notes that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service connected disabilities 
alone, when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that in October 
2006 a VA muscles and scars examiner opined that the 
veteran's shell fragment wounds to the left thorax and right 
and left upper thighs had no functional impairment at the 
time related to any of his scars or shrapnel wounds and no 
impact on his ability to perform sedentary or physical work.  
The veteran also has indicated he retired in 1986, fifteen 
years before the filing of this claim and thirteen years 
before the series of debilitating strokes he suffered.  
However, the medical evidence of record does not show that 
the veteran was unemployable as of 1986, just that the 
veteran retired.  The Board notes that in 1986 the veteran 
would have been in his mid-60s, which could be considered a 
normal retirement age.  

While the Board is sympathetic to the veteran's current 
physical state, it finds the record does not demonstrate that 
the veteran's service connected disabilities alone are of 
such severity as to solely preclude his participation in all 
forms of substantially gainful employment, both physical and 
sedentary.  

Accordingly, a total disability rating based upon individual 
unemployability due to service connected disability is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for total disability based upon 
individual unemployability, by a letter in September 2003.  
While this notice was issued subsequent to the rating 
decision on appeal, the appellant's claim was readjudicated 
by a December 2006 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Despite any deficiency in 
the timing of the notice provided to the appellant, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As part of the December 2006 Supplemental Statement of the 
Case, the veteran was given the specific notice required by 
Dingess, supra.  The Board acknowledges that the veteran was 
not provided notice of the appropriate disability rating and 
effective date of any grant of service connection via a 
separate communication.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision despite 
VA's failure to provide the specific notice in a letter as 
required by Dingess, as his claim for TDIU is being denied.  
See Dingess, supra.  Therefore, issues concerning the degree 
of disability or the effective date of the award do not arise 
here.  Further, the veteran had notice through the December 
2008 Supplemental Statement of the Case communication and 
demonstrated actual knowledge of this requirement through his 
contentions as put forth in his April 2003 Substantive 
Appeal, July and November 2008 statements in lieu of Form 646 
and the January 2009 Informal Hearing Presentation by his 
designated representative.  The Board concludes that VA has 
met its duty to notify the veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The veteran submitted private medical 
records.  The veteran was given VA medical examinations with 
opinions in connection with the claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A total rating based upon individual unemployability due to 
service connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


